Citation Nr: 1703645	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a heart condition (claimed as post myocardial infarction and coronary artery disease, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

6.  Entitlement to service connection for a liver condition (also claimed as cirrhosis), to include as secondary to PTSD.

7.  Entitlement to service connection for a shave problem.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from September 1974 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The PTSD claim was before the Board in February 2014, at which time the Board denied the Veteran's appeal.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2014 Court Order granted a Joint Motion for Remand (JMR), vacating the Board's decision to the extent that it denied the increased rating claim, and remanded the appeal to the Board for further adjudication.  The claim was remanded by the Board for additional development in June 2015.

The Board notes that on the Veteran's May 2014 VA Form 9, he requested a videoconference hearing before a member of the Board.  However, on a June 2014 VA Form 9, the Veteran indicated he no longer wanted a videoconference hearing and requested that his appeal be immediately sent to the Board.  Under these circumstances, the hearing request has been withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for substance abuse secondary to PTSD and whether new and material evidence has been received to reopen the claim for entitlement to service connection for the residuals of pneumonia have been raised by the record in two January 2013 statements, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The issue of entitlement to service connection for a shaving-relating skin disability is addressed below.  The remaining issues are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current shaving-related skin disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a shaving-related skin disability are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Discussion: Shaving Problem

The Veteran asserts that he has a skin disability related to shaving that had its onset during service.  See February 2012 statement; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

His service treatment records (STRs) show complaints of a shaving problem in June 1975; the assessment was "eczema type rash."  STRs reflect no additional complaints related to shaving or facial skin rash.  In fact, there is no additional medical documentation of any shaving-related skin complaints at all, other than the Veteran's self-reported history in March 2016 VA examination.  

Treatment notes from various providers dated in January 2013, July 2013, March 2014, and September 2015 all reflect that the Veteran denied skin complaints and there were no facial rashes present on physical examination.  Although a treatment note dated in December 2013 reflects that the Veteran complained of a rash on his leg, back, torso, and elbows, which was diagnosed as psoriasis, he made no complaints as to a skin problem on his face.  Thus, this evidence is not reflective of a skin disability stemming from shaving.
In March 2016, the Veteran was afforded a VA skin examination.  The provider reviewed the entire claims file and interviewed and examined the Veteran, who reported a history of onset of the shaving-related skin condition in or around 1974 to 1975 and the use of coal tar to successfully treat the condition.  The Veteran reported that the condition was intermittent since service and he last experienced symptoms in approximately 2009 or 2010, years before he filed his claim for benefits for this condition.  The examiner noted that there was no skin condition to review or assess at the time of the examination and no diagnosis could be provided.  The examiner further noted that there was no medical evidence supporting the presence of an ongoing chronic skin disability of the face to consider for service connection.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Although there is no dispute that the Veteran sought treatment for a shaving-related rash during service, there is no evidence of post service medical treatment for any issues related to shaving or facial rashes, and the March 2016 VA examiner specifically found no evidence of current or chronic skin disability affecting the face.  In this regard, the Veteran has reported a history of intermittent shaving-related skin complaints since service, and he is competent to report this history, as it is subject to lay observation and experience.  However, the Board finds that the Veteran's self-report of a skin disability last manifesting years prior to his claim, without evidence of a diagnosis or complaint of any skin problems during this period or thereafter in the voluminous evidence of record, is not reflective of a skin disability at the time of his claim or during the pendency of this appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Moreover, there is reason to doubt the Veteran's credibility, as he has a history of exaggerating symptoms in the past.  See, e.g., September 2010 VA psychiatric examination report at 11.  

In summary, the Board finds that the VA medical opinion and treatment records reflecting no current shaving-related skin disability are more probative than the Veteran's vague statements as to a skin problem in the past.  

Under these circumstances, the preponderance of the evidence now of record is against the Veteran's claim of entitlement to service connection for a shaving-related skin disability based on lack of a current disability.  The benefit-of-the-doubt doctrine is consequently not helpful to the Veteran, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a shaving-related skin disability is denied.


REMAND

Erectile Dysfunction and Heart Condition

The Veteran received a VA reproductive organ examination in March 2016; the examination report is inadequate and therefore requires remand for an addendum opinion.  The examiner must review and discuss the article the Veteran sent in regarding PTSD contributing to erectile dysfunction, received by the RO in January 2013.  

Regarding direct service connection, the VA heart conditions examination conducted March 2016 is inadequate, because it does not discuss the Veteran's in-service complaints of chest pain, which were tentatively diagnosed as costochondritis.  On remand, the RO is directed to obtain an addendum medical opinion in this regard.

In addition, any pertinent medical treatment notes that have not already been associated with the claims file regarding any of the remanded claims should be obtained on remand.  Request the Veteran's assistance in obtaining such records, where appropriate.

Referred and Intertwined Issues

With respect to the Veteran's claims for service connection for hepatitis, liver damage, a heart condition, hypertension, an increased rating for PTSD and entitlement to a TDIU are inextricably intertwined with the referred issue of whether the Veteran is entitled to service connection for substance abuse secondary to his PTSD.  As such, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the claims for service connection for hepatitis, liver damage, a heart condition, and hypertension must be held in abeyance pending the development requested below.

The Board further reiterates that the issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for the residuals of pneumonia is also referred in the Introduction above.

In regard to the Veteran's claim seeking entitlement to a TDIU, his December 2015 application for TDIU reflects no employment for the previous five years; however, the February 2016 VA examination report reflects current part-time employment.  On remand, the Veteran should be asked to submit an updated VA Form 21-8940.

Bilateral Hearing Loss and Tinnitus

The Veteran received a VA audiology examination in March 2016.  The examiner provided a negative nexus opinion.  In support of this conclusion, the examiner stated that the Veteran's hearing was within normal limits at both entry and separation from service.  This premise is not accurate.  The Veteran's separation audiogram reflects a threshold of 45 decibels at 500 Hertz.  As the examiner's conclusion is based on an inaccurate factual premise, it is afforded no probative value.  Moreover, the examiner did not address the Veteran's military occupational specialty (MOS).  On remand, an addendum opinion is needed.
 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

3.  Request that the Veteran submit an updated VA Form 21-8940.

4.  After obtaining updated records, obtain an addendum opinion to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  A complete copy of the claims file and a copy of this REMAND must be made available to, and reviewed by, the provider.  No additional examination is necessary, unless the examiner determines otherwise.

The examiner must address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus are a result of military service, to include acoustic trauma sustained therein.  In addressing this question, the examiner must discuss the Veteran's audiograms at entry and separation from service, including 45 decibels at 500 Hertz at separation, his reports of military noise exposure in conjunction with his duties as an aircraft mechanic, and any additional relevant post-service evidence.  The absence of evidence of bilateral hearing loss for VA purposes in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After obtaining updated records, request a medical addendum opinion regarding the Veteran's erectile dysfunction.  A physical examination is not required unless the examiner deems one necessary.  A complete copy of the claims file and a copy of this REMAND must be made available to, and reviewed by, the provider.  The examiner is asked to respond to the following inquiries:

(a) Is it at least as likely not (50 percent or greater probability) that the Veteran's erectile dysfunction is caused by his PTSD, including medications used for its treatment?  In addressing this question, please review and discuss the article sent in by the Veteran, received by the RO in January 2013, connecting PTSD to erectile dysfunction.  

(b) Is it at least as likely not the Veteran's erectile dysfunction is aggravated by his PTSD, including medications used for its treatment?  In addressing this question, please review and discuss the article sent in by the Veteran, received by the RO in January 2013, connecting PTSD to erectile dysfunction.  

Full rationale must be provided.  Citation to medical treatise literature is encouraged.  

6.  After obtaining updated records, request a medical addendum opinion regarding the Veteran's coronary artery disease.  A physical examination is not required unless the examiner deems one necessary.  A complete copy of the claims file and a copy of this REMAND must be made available to, and reviewed by, the provider.  The examiner is asked to respond to the following inquiries:

(a) Is it at least as likely not (50 percent or greater probability) the Veteran's heart condition had its onset during service or is otherwise the result of service?  The examiner is asked to review and discuss the June 1975 STR reflecting the Veteran complained of chest pain on the left side aggravated by deep breathing and diagnosed as costochondritis, and discuss whether this was a manifestation of the condition later diagnosed as coronary artery disease.

Full rationale must be provided.  Citation to medical treatise literature is encouraged.  

7.  After obtaining updated records, adjudicate the referred issues of entitlement to service connection for substance abuse secondary to PTSD and whether new and material evidence has been received to reopen the claim for entitlement to service connection for the residuals of pneumonia.

Thereafter, the RO is directed to conduct all appropriate development with regard to the remanded the issues inextricably intertwined and with, and claimed as secondary to, the Veteran's claim for service connection for substance abuse associated with PTSD.  These intertwined claims include: entitlement to service connection for hepatitis, liver damage, coronary artery disease, hypertension, and entitlement to a TDIU.
If and only if service connection for substance abuse is granted, the AOJ shall request medical opinions regarding the relationship between each of the remanded/intertwined claims (hepatitis, liver damage, a heart condition, hypertension) on both an aggravation and secondary basis.

8.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


